DETAILED ACTION
This Office Action is in response to Applicant’s Application filed on November 3, 2020.  Claims 1-20 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 28, 2020 has been considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marti et al (hereinafter, “Marti”, U.S. Pub. No. 2020/0301499) in view of Oung et al (hereinafter, “Oung”, U.S. Pub. No. 2020/0342086).
As per claims 1 and 11, Marti discloses a system and method for a configurable device environment, the system comprising a computing device, wherein the computing device is configured to: 
receive remote data (i.e. activity information) corresponding to a subject (i.e. user) (paragraph 0066; Marti discloses receiving activity information from a user) , wherein receiving further comprises: 
receiving interaction data from a plurality of accessory devices (paragraphs 0081 and 0085; Marti discloses receiving interaction data from accessory devices), wherein the interaction data corresponds to an interaction with a subject (paragraphs 0085 and 0086: Marti discloses interactions for a user with a particular accessory); and 
receiving a plurality of signals from at least a sensor proximate to the subject (paragraphs 0040 and 0066; Marti discloses receiving signals from a sensor in proximity of the user); 
identify a pattern of accessory device states for the plurality of accessory devices (paragraphs 0069 and 0086: Marti discloses identified a pattern of accessory devices), wherein 
identifying the pattern (paragraphs 0069 and 0086) further comprises: 
determining, by the computing device, a coordinated state change for a group of accessory devices of the plurality of accessory devices as a function of the interaction data (paragraphs 0085; Marti discloses coordinating change in the accessory devices); and 
identifying the pattern of accessory device states as a function of the coordinated state change (paragraphs 0085 and 0086; Marti discloses identifying a pattern of the accessory devices) 
determine an automation rule for the group of accessory devices as a function of the pattern of accessory device states (paragraph 0075; Marti discloses specifying automation rule for one or more accessory devices); and 
transmit, to the group of accessory devices, the automation rule (paragraph 0075; Marti discloses sending an automation rule to the accessory devices).
However, Marti does not explicitly disclose:
retrieve a biometric profile of the subject as a function of the plurality of signals; 
Oung discloses live user authentication device, system and method comprising:
retrieve a biometric profile of the subject as a function of the plurality of signals (paragraphs 0057 and 0195; Oung discloses retrieving a biometric profile of a user).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Marti by incorporating or implementing a biometric profile for a user for obtaining data from the user to uniquely identify the user in a timely and efficient manner.
As per claims 2 and 12, Marti discloses:
receiving subject input via a graphical user interface (paragraph 0039).
However, Marti does not explicitly disclose:
retrieve a biometric profile. 
Oung discloses live user authentication device, system and method comprising:
retrieve a biometric profile (paragraphs 0057 and 0195; Oung discloses retrieving a biometric profile of a user).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Marti by incorporating or implementing a biometric profile for a user for obtaining data from the user to uniquely identify the user in a timely and efficient manner.
As per claims 3 and 13, Marti discloses:
generating machine- learning model training data from a plurality of signals (paragraph 0063).
However, Marti does not explicitly disclose:
retrieve a biometric profile. 
Oung discloses live user authentication device, system and method comprising:
retrieve a biometric profile (paragraphs 0057 and 0195; Oung discloses retrieving a biometric profile of a user).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Marti by incorporating or implementing a biometric profile for a user for obtaining data from the user to uniquely identify the user in a timely and efficient manner.
As per claims 4 and 14, Marti discloses wherein retrieving the biometric profile further comprises: 
training a biometric machine-learning model as a function of training data that includes a plurality of entries wherein each entry models sensor signals to physiological data related to biometric state metrics data (paragraphs 0050 and 0063); and 
determining, as a function of the biometric machine-learning model and the plurality of signals (paragraph 0063).
However, Marti does not explicitly disclose:
retrieve a biometric profile. 
Oung discloses live user authentication device, system and method comprising:
biometric profile (paragraphs 0057 and 0195; Oung discloses retrieving a biometric profile of a user).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Marti by incorporating or implementing a biometric profile for a user for obtaining data from the user to uniquely identify the user in a timely and efficient manner.
As per claims 5 and 15, Marti discloses wherein: 
environmental parameters associated with the plurality of accessory devices (paragraphs 0050 and 0051); and 
identifying the pattern of accessory device states that should be applied to the group of accessory devices further comprises identifying a pattern of changes in the group of accessory devices, wherein the pattern of changes is from a first state described in the interaction data to a second state related to the optimum environmental parameters (paragraphs 0085 and 0086).
However, Marti does not explicitly disclose:
retrieve a biometric profile. 
Oung discloses live user authentication device, system and method comprising:
retrieve a biometric profile (paragraphs 0057 and 0195; Oung discloses retrieving a biometric profile of a user).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Marti by incorporating or implementing a biometric profile for a user for obtaining data from the user to uniquely identify the user in a timely and efficient manner.
As per claims 6 and 16, Marti discloses:
identifying a malady as a function of the plurality of signals (paragraphs 0050 and 0063).
However, Marti does not explicitly disclose:
retrieve a biometric profile. 
Oung discloses live user authentication device, system and method comprising:
retrieve a biometric profile (paragraphs 0057 and 0195; Oung discloses retrieving a biometric profile of a user).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Marti by incorporating or implementing a biometric profile for a user for obtaining data from the user to uniquely identify the user in a timely and efficient manner.
As per claims 7 and 17, Marti discloses wherein determining an automation rule further comprises: 
receiving the coordinated state change for a group of accessory devices of the plurality of accessory devices (paragraph 0058); 
determining, an activation threshold for changing the states of the plurality of accessory devices (paragraph 0086); and 
transmitting the automation rule as a function of the activation threshold (paragraph 0075).
As per claims 8 and 18, Marti discloses wherein changing the state of the group of accessory devices further comprises: 
generating, using the computing device, at least an accessory device token (paragraph 0037); and 
transmitting, using the computing device, the accessory device token to the accessory device (paragraph 0037).
As per claims 9 and 19, Marti discloses:
wherein transmitting the automation rule to the accessory device further comprises sending a radio wave signature, wherein the radio wave signature is unique (paragraphs 0076-0077).
As per claims 10 and 20, Marti discloses:
wherein transmitting the automation rule further comprises controlling the function of the accessory device as a function of the automation rule (paragraph 0075).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LASHONDA T JACOBS whose telephone number is (571)272-4004. The examiner can normally be reached M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LASHONDA JACOBS-BURTON/Primary Examiner, Art Unit 2457                                                                                                                                                                                                        



ljb
June 9, 2022